Citation Nr: 0930796	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in April 2004 that 
denied the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  This case was 
remanded by the Board in April 2006 for a Board hearing, and 
the Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2006.

In March 2007, the Board remanded the case again for further 
development.  

Review of the representative's written brief presentation 
dated in August 2009 raises a claim of entitlement to service 
connection for Meniere's disease.  That matter is referred to 
the RO/Appeals Management Center (AMC) for the appropriate 
development.  

Regrettably, the appeal is again REMANDED to the RO via the 
AMC in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2007 remand, the Board asked the RO to request 
any of the Veteran's records from Fort Lewis, Washington, 
dated from 1993 to 1996.  According to the July 2009 
supplemental statement of the case, the RO indicated that the 
identified records were requested via PIES, however the Board 
is unable to locate such request.  As noted by the Veteran's 
representative, the RO requested via PIES, the Veteran's 
personnel file, but there is no indication that the 
identified Fort Lewis records were requested.

Furthermore, the Board finds that an additional VA 
audiological examination is necessary to improve audiometry 
test reliability.  In this regard, on March 2009 VA 
examination, audiometry testing showed that hearing acuity 
was within normal limits from 250-8000 Hertz.   In response 
to the questions posed to the examiner, the examiner 
indicated that she was unable to relate the claimed 
disabilities to service without resorting to mere 
speculation, but the examiner also noted that the Veteran's 
claims folder had not been reviewed.  After the examiner had 
an opportunity to review the claims folder, she provided an 
addendum later in the same month.  In the addendum, the 
examiner noted that the reliability of the May 2009 
audiometry testing was considered "fair" due to the need to 
re-instruct on threshold task, possibly related to the 
Veteran's reported distress and feeling that she was being 
"attacked by all the sounds."  The examiner recommended re-
evaluation of the Veteran's hearing using pure tone 
evaluation, as well as "OAE" measurements to attempt to 
improve test reliability prior to forming an etiology 
opinion.  Despite such recommendation, as noted by the 
Veteran's representative in the August 2009 written brief 
presentation, a re-examination was not conducted.  The 
representative noted that the prior remand instructed that 
all indicated tests and studies should be undertaken.  

The Board also notes that the examiner did not indicate, in 
either the May 2009 examination report or the addendum, 
whether a diagnosis of tinnitus was formally rendered, and 
the addendum did not address tinnitus at all.  The Veteran 
reported almost constant tinnitus on examination.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should request through 
PIES and any other official channel 
deemed appropriate all relevant records 
pertaining to the Veteran from 1993 to 
1996.  If the identified records are 
unavailable, the RO/AMC should so state 
in the Veteran's claims file.
2.  After the above development has been 
completed, have the RO/AMC schedule the 
Veteran for an additional VA audiological 
examination.  All indicated tests and 
studies should be undertaken.  

The examiner should indicate whether the 
Veteran currently has hearing loss and/or 
tinnitus.  

If so, the examiner should provide an 
opinion, considering all evidence of 
record in the Veteran's claims folder, as 
to whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that any currently diagnosed 
hearing loss or tinnitus is related to 
service.  The examiner should reconcile 
any opinion with the Veteran's service 
treatment records, particularly the 
audiograms performed on entry and 
separation, and the March 2009 
examination report and addendum.  A 
complete rationale for any opinion 
expressed should be offered.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




